DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 11-17, in the reply filed on 09/23/2022 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claim Objections
Claim 14 is objected to because of the following informalities:  
In reference to claim 14, after “alloy” and before “.” in line 2, it is suggested to insert “layer”, in order to ensure consistency and proper antecedent basis in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 13, the limitation “% by weight” is recited in line 2, it is unclear what the % by weight is based on (e.g., a total weight of the copper alloy layer, a total weight of the multilayer patch, etc.). For the purpose of examination, the “% by weight” will be interpreted as a percent by weight based on a total weight of a copper alloy of the copper alloy layer. However, clarification is requested.
	Regarding dependent claims 14-17, these claims do not remedy the deficiencies of parent claim 13 noted above, and are rejected for the same rationale. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meehan, JR. (US 2017/0111991) (Meehan).
In reference to claims 11 and 12, Meehan teaches an antimicrobial copper sheet overlay ([0003]). The copper sheet overlay includes an adhesive applied to a surface of the copper sheet and a release liner applied to a surface of the adhesive facing away from the copper sheet overlay ([0070]) (corresponding to a multilayer patch comprising: a backing layer, an adhesive layer in direct contact with the backing layer, and a copper alloy layer located spaced apart from the backing layer and arranged to located the adhesive layer therebetween).
	Meehan further teaches the copper used in the copper sheet overlay is a copper alloy suitable for microbial use, specifically the antimicrobial copper alloy includes nickel and iron ([0037]) (corresponding to the copper alloy layer comprising copper nickel, and at least one other metal; the copper alloy layer comprises iron).
In reference to claim 13, Meehan teaches the limitations of claim 12, as discussed above. Meehan further teaches the antimicrobial copper alloy comprises about 10 wt% nickel by weight of the alloy ([0037]) (corresponding to the nickel is less than about 10% by weight). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mallak et al. (US 2015/0086597) (Mallak) taken in view of evidence by HusseyCopper.
	The examiner has provided the non-patent literature document, HusseyCopper. The citation of prior art in the rejection refers to the provided document.
As set forth in MPEP 2124, references cited to show a universal fact, including that characteristics of prior art products were known, need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).
In reference to claims 11-13, Mallak teaches a copper alloy product including a copper allot containing a minimum of 60% copper ([0008]). An adhesive is applied to a bottom side of the product ([0248]) (corresponding to a multilayer patch comprising an adhesive layer; a coper alloy layer). 
	Mallak further teaches a barrier layer is applied to the adhesive layer ([0248]) (corresponding to a backing layer). The exposed adhesive side of the adhesive-barrier film adhered to the product and the other side of the adhesive-barrier film will expose the barrier layer that may be peeled off ([0249]) (corresponding to an adhesive layer in direct contact with the backing layer, and a copper layer located spaced apart from the backing layer and arranged to locate the adhesive layer therebetween).
	Mallak further discloses the copper alloy comprising at least 60% copper is one of C706 or C715 ([0030]; Table 1), as evidence by HusseyCopper C706 and C715 are copper based alloy comprising copper, nickel, iron and other metal alloying elements (corresponding to the copper alloy layer comprising copper, nickel, and at least one other metal; the copper alloy layer comprises iron).
Given that Mallak discloses the copper alloy that overlaps the presently claimed copper alloy layer, including C706 and C715, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use C706 as the copper alloy, which is both disclosed by Mallak and encompassed within the scope of the present claims. As evidence by HusseyCopper C706 comprises 9-11% nickel (Composition-Percent, p.1) (corresponding to the nickel is less than about 10% by weight).
Alternatively, Mallak discloses the copper alloy comprises nickel, wherein the nickel portion is a percentage selected from the range of about 1% to about 40% ([0248]) (corresponding to the nickel is less than about 10% by weight).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 14, Mallak teaches the limitations of claim 13, as discussed above. Mallak further teaches the copper alloy includes copper, nickel and other elements ([0248]; Table 1). The copper is in a percentage selected from a range from 60% to about 90% ([0248]) (corresponding to the copper is a least 90% by weight of the copper alloy).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 15, Mallak teaches the limitations of claim 14, as discussed above. 
Mallak discloses the claimed invention except for a thickness if the product being less than about 8 mils, as presently claimed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to modify the product of Mallak, including over the present claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In reference to claim 16-17, Mallak teaches the limitations of claim 14, as discussed above. 
Given that the product of Mallak is substantially identical to the present claimed multilayer patch in composition and structure, it is clear that the product of Mallak would inherently have a yield strength of less than about 80 ksi and a modulus of rigidity of less than about 10,000 ksi.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meehan as applied to claim 12 above, and further in view of Copper Development Association Inc. (Copper Alloy Data).
	The examiner has provided the non-patent literature document, Copper Alloy Data. The citation of prior art in the rejection refers to the provided document.
In reference to claims 13 and 14, Meehan teaches the limitations of claim 12, as discussed above. 
Meehan does not explicitly disclose the nickel is less than about 10% by weight and the copper is at last 90% by weight of the copper alloy, as presently claimed. However, Meehan discloses the copper used in the copper sheet overlays comprises copper alloys suitable for antimicrobial use, specifically a copper alloy selected from the list of antimicrobial copper material that are registered with the U.S. Environmental Protection Agency (EPA) as approved to provide supplemental antimicrobial action between routine cleanings of environmental or touch surfaces in home, public, and healthcare settings ([0037]).
Copper Alloy Data teaches a copper alloy C64725 that is a US EPA registered antimicrobial consisting of copper, nickel, iron and other metals (p. 1). C64725 has a chemical composition including 95% Cu and 1.3-2.7% Ni (Chemical Composition, p. 1) (corresponding to the nickel is less than about 10% by weight; the copper is at least 90% by weight of the copper alloy). Copper Alloy Data further teaches C64725 has wear resistance, strength and high stress corrosion resistance (Typical uses, p. 3).
In light of the motivation of Copper Alloy Data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the copper alloy selected from the list of antimicrobial copper material registered with the EPA of Meehan be the EPA registered copper alloy C64725, in order to provide a EPA registered antimicrobial copper alloy and a copper alloy with wear resistance, strength and corrosion resistance, and thereby arriving at the presently claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 15, Meehan in view of Copper Alloy Data teaches the limitations of claim 14, as discussed above. Meehan further teaches the antimicrobial copper sheet overlay has a thickness from about 0.002 inches to about 0.008 inches (i.e., 2 to 8 mils) ([0003]) (corresponding to the multilayer patch is less than about 8 mils thick).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 16 and 17, Meehan in view of Copper Alloy Data teaches the limitations of claim 14, as discussed above. 
Given that the copper sheet overlay of Meehan in view of Copper Alloy Data is substantially identical to the present claimed multilayer patch in composition and structure, it is clear that the copper sheet overlay of Meehan in view of Copper Alloy Data would intrinsically have a yield strength of less than about 80 ksi and a modulus of rigidity of less than about 10,000 ksi.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Conclusion
The prior art made of record and not relied upon, namely Mallak et al. (US 2014/0224519), is considered pertinent to Applicant's disclosure. However, the rejections using this reference would be cumulative to the rejections of record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784